Title: From George Washington to Bryan Fairfax, 12 December 1770
From: Washington, George
To: Fairfax, Bryan



Dr Sir,
Decr 12th 1770

Having receivd your favour of the 6th I profess myself at a loss to know what answer to give to it, and to consult a Lawyer every time we are puzled by the duplicity of Mrs Savagess Conduct woud sink a large portion of her Annuity, or entail a heavy expence upon ourselves.
I think as you do, that it woud seem odd to refuse a actual tender of Mrs Savage’s Annuity from the Doctrs Agent at a time when we are threatning his Security with a Suit on this Acct; And I am of opinion, that if we do receive the money from him, we can not legally withhold payment thereof from her Attorney (who is one and the Same person) without submitting our Reasons for so doing to the Publick attention, and her Letters she has expressly requird may not be seen—Without exposing these as the grounds of our refusal [we] can have no pretext to detain

the money in our h⟨ands⟩—to keep it there woud contribute nothing to the rel⟨ief⟩ of Mrs Savages’s necessities but very probably expose o⟨ur⟩selves to censure—and to pay the money to any Person not legally authorizd to receive it woud I believe be equally Imprudent—In short, view the matter in whatever light one will, there is nothing but doubts & difficulties before us; and I see no effectual method of serving Mrs Savage without falling into some snare which we may not easily extricate ourselves from for I must confess that I have no good opinion of Mrs Savages honour on the one hand—On the [other] our attempts to serve her will give us little to expect from the Doctors Friendship if we shoud ⟨drop into a faux pas⟩—Upon the whole, can we, do you think, avoid coming to a Settlement with Mr Montgomerie without Incurring the Imputation of disengenuity on the one hand—or being too plain in our Reason’s for it on the other; If this can be done, I shoud be for letting that matter sleep till we coud write a joint Letter to Mrs Savage informing her of the predicament in which her Affairs respecting the Bond stands & to beg that she will ⟨mutilated⟩teady & fixd to some point or no longer expect ⟨us to be⟩come the dupes of her fickleness and folly. if y⟨ou⟩ think this method can be adopted no time shoud be lost in putting it in execution, if you think it cannot or ought not I am willing to pursue any other you shall advise as I own that I am more per⟨plexd the⟩ more I think of the matter. I am Dr Sir Yr Most Obedt S⟨ervt⟩

Go: W—n

